Title: To John Adams from the President of Congress, 30 July 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Philadelphia July 30 1780
     
     Since your Arrival in Europe I have been favoured with your several Despatches of the 11. and 16. of December last, the 16. of January, the 15. 17. 19. 20. 25. 27. and 29. of February, the 8. 18. 19. and 23. of March.
     It is probable the Committee of foreign Affairs may have acknowledged the Receipt of these Despatches, and several Duplicates which have been also received.
     I presume they have given you particular Intelligence of all material Occurancies in America since your Departure, it being properly in their Department, and a Business which my present Engagements will by no Means permit me to undertake in so ample a Manner as is necessary, or would be agreeable to your Wishes.
     Before this comes to hand you will have received the disagreeable Intelligence of the Capitulation and Surrender of Charles Town, in which the Brave General Lincoln with about two thousand Continental Troops (Officers included) were made Prisoners.
     On the Evening of the 10th Instant the French Squadron under the Command of the Chevalier de Ternay arrived off New Port. The Compte de Rochambault has since landed his Troops on Connanicut.
     Three Days after their Arrival Admiral Graves with a British Squadron arrived at New-York, and being joined by the Ships there soon put to Sea; and we have just received Advice that Graves with his whole Squadron since their Junction is cruizing of New Port. The exact Number and Strength of his Squadron I cannot learn, but it is thought equal if not superior to Ternays.
     Without a decisive Superiority of naval Strength in these Seas we cannot expect to expell the Enemy from New York this Campaign where we have been plagued with them long enough.
     We have been waiting some Time in anxious Expectation of Intel­ligence from the West Indies, but by the latest Intelligence from there, nothing Capital had been done as late as the 15th Instant.
     I have the Pleasure to inform you that the State of Massachusetts have established their Constitution, a desirable and important Event.
     I have the Honor to be with every Sentiment of Respect sir your most obedient servant
     
      Saml. Huntington
     
    